
      
        DEPARTMENT OF THE INTERIOR
        Fish and Wildlife Service
        50 CFR Part 20
        [Docket No. FWS-HQ-MB-2017-0028; FF09M21200-178-FXMB1231099BPP0]
        RIN 1018-BB73
        Migratory Bird Hunting; Proposed Migratory Bird Hunting Regulations on Certain Federal Indian Reservations and Ceded Lands for the 2018-19 Season
        
          AGENCY:
          Fish and Wildlife Service, Interior.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The U.S. Fish and Wildlife Service (hereinafter, Service or we) proposes special migratory bird hunting regulations for certain Tribes on Federal Indian reservations, off-reservation trust lands, and ceded lands for the 2018-19 migratory bird hunting season.
        
        
          DATES:
          You must submit comments on the proposed regulations by June 22, 2018.
        
        
          ADDRESSES:
          
            Comments: You may submit comments on the proposals by one of the following methods:
          • Federal eRulemaking Portal: http://www.regulations.gov. Follow the instructions for submitting comments on Docket No. FWS-HQ-MB-2017-0028.
          • U.S. mail or hand delivery: Public Comments Processing, Attn: FWS-HQ-MB-2017-0028; Division of Policy, Performance, and Management Programs; U.S. Fish and Wildlife Service; MS: BPHC; 5275 Leesburg Pike; Falls Church, VA 22041-3803.
          We will post all comments on http://www.regulations.gov. This generally means that we will post any personal information you provide us (see Public Comments, below, for more information).
        
        
          FOR FURTHER INFORMATION CONTACT:
          Ron W. Kokel, U.S. Fish and Wildlife Service, Department of the Interior, MS: MB, 5275 Leesburg Pike, Falls Church, VA 22041-3803; (703) 358-1967.
        
      
      
        SUPPLEMENTARY INFORMATION:
        As part of the Department of the Interior's (DOI's) retrospective regulatory review, we developed a schedule for migratory game bird hunting regulations that is more efficient and will provide dates much earlier than was possible under the old process. This will facilitate planning for the States and all parties interested in migratory bird hunting. Beginning in the summer of 2015, with the development of the 2016-17 hunting seasons, we are using a new schedule for establishing our annual migratory game bird hunting regulations. We will combine the current early- and late-season regulatory actions into a single process, based on predictions derived from long-term biological information and harvest strategies, to establish migratory bird hunting seasons much earlier than the system we have used for many years. Under the new process, we will develop proposed hunting season frameworks for a given year in the fall of the prior year. We will finalize those frameworks a few months later, thereby enabling the State agencies to select and publish their season dates in early summer. This rulemaking is part of that process.
        We developed the guidelines for establishing special migratory bird hunting regulations for Indian Tribes in response to tribal requests for recognition of their reserved hunting rights and, for some Tribes, recognition of their authority to regulate hunting by both tribal and nontribal hunters on their reservations. The guidelines include possibilities for:
        (1) On-reservation hunting by both tribal and nontribal hunters, with hunting by nontribal hunters on some reservations to take place within Federal frameworks but on dates different from those selected by the surrounding State(s);
        (2) On-reservation hunting by tribal members only, outside of the usual Federal frameworks for season dates and length, and for daily bag and possession limits; and
        (3) Off-reservation hunting by tribal members on ceded lands, outside of usual framework dates and season length, with some added flexibility in daily bag and possession limits.
        In all cases, the regulations established under the guidelines must be consistent with the March 10 to September 1 closed season mandated by the 1916 Convention between the United States and Great Britain (for Canada) for the Protection of Migratory Birds (Treaty). The guidelines apply to those Tribes having recognized reserved hunting rights on Federal Indian reservations (including off-reservation trust lands) and on ceded lands. They also apply to establishing migratory bird hunting regulations for nontribal hunters on all lands within the exterior boundaries of reservations where Tribes have full wildlife management authority over such hunting or where the Tribes and affected States otherwise have reached agreement over hunting by nontribal hunters on lands owned by non-Indians within the reservation.
        Tribes usually have the authority to regulate migratory bird hunting by nonmembers on Indian-owned reservation lands, subject to Service approval. The question of jurisdiction is more complex on reservations that include lands owned by non-Indians, especially when the surrounding States have established or intend to establish regulations governing hunting by non-Indians on these lands. In such cases, we encourage the Tribes and States to reach agreement on regulations that would apply throughout the reservations. When appropriate, we will consult with a Tribe and State with the aim of facilitating an accord. We also will consult jointly with tribal and State officials in the affected States where Tribes wish to establish special hunting regulations for tribal members on ceded lands. Because of past questions regarding interpretation of what events trigger the consultation process, as well as who initiates it, we provide the following clarification.
        We routinely provide copies of Federal Register publications pertaining to migratory bird management to all State Directors, Tribes, and other interested parties. It is the responsibility of the States, Tribes, and others to notify us of any concern regarding any feature(s) of any regulations. When we receive such notification, we will initiate consultation.

        Our guidelines provide for the continued harvest of waterfowl and other migratory game birds by tribal members on reservations where such harvest has been a customary practice. We do not oppose this harvest, provided it does not take place during the closed season defined by the Treaty, and does not adversely affect the status of the migratory bird resource. Before developing the guidelines, we reviewed available information on the current status of migratory bird populations, reviewed the current status of migratory bird hunting on Federal Indian reservations, and evaluated the potential impact of such guidelines on migratory birds. We concluded that the impact of migratory bird harvest by tribal members hunting on their reservations is minimal.
        One area of interest in Indian migratory bird hunting regulations relates to hunting seasons for nontribal hunters on dates that are within Federal frameworks, but which are different from those established by the State(s) where the reservation is located. A large influx of nontribal hunters onto a reservation at a time when the season is closed in the surrounding State(s) could result in adverse population impacts on one or more migratory bird species. The guidelines make this unlikely, and we may modify regulations or establish experimental special hunts, after evaluation of information obtained by the Tribes.
        We conclude the guidelines provide appropriate opportunity to accommodate the reserved hunting rights and management authority of Indian Tribes while ensuring that the migratory bird resource receives necessary protection. The conservation of this important international resource is paramount. Further, the guidelines should not be viewed as inflexible. In this regard, we note that they have been employed successfully since 1985. We conclude they have been tested adequately, and, therefore, we made them final beginning with the 1988-89 hunting season (53 FR 31612, August 18, 1988). We should stress here, however, that use of the guidelines is not mandatory, and no action is required if a Tribe wishes to observe the hunting regulations established by the State(s) in which the reservation is located.
        Regulations Schedule for 2018

        On August 3, 2017, we published a proposal to amend title 50 of the Code of Federal Regulations (CFR) at part 20 (82 FR 36308). The proposal provided a background and overview of the migratory bird hunting regulations process, and addressed the establishment of seasons, limits, and other regulations for hunting migratory game birds under §§ 20.101 through 20.107, 20.109, and 20.110 of subpart K. Major steps in the 2018-19 regulatory cycle relating to open public meetings and Federal Register notifications were also identified in an August 3, 2017, proposed rule.
        On October 3, 2017, we published in the Federal Register (82 FR 46011) a second document providing supplemental proposals for migratory bird hunting regulations. The October 3 supplement also provided detailed information on the 2018-19 regulatory schedule and re-announced the SRC and Flyway Council meetings.
        On October 17-18, 2017, we held open meetings with the Flyway Council Consultants, at which the participants reviewed information on the current status of migratory game birds and developed recommendations for the 2018-19 regulations for these species.
        On February 2, 2018, we published in the Federal Register (83 FR 4964) the proposed frameworks for the 2018-19 season migratory bird hunting regulations.
        Population Status and Harvest

        Each year we publish various species status reports that provide detailed information on the status and harvest of migratory game birds, including information on the methodologies and results. These reports are available at the address indicated under FOR FURTHER INFORMATION CONTACT or from our website at https://www.fws.gov/birds/surveys-and-data/reports-and-publications/population-status.php.
        
        We used the following reports: Adaptive Harvest Management, 2017 Hunting Season (September, 2017); American Woodcock Population Status, 2017 (August, 2017); Band-tailed Pigeon Population Status, 2017 (August, 2017); Migratory Bird Hunting Activity and Harvest During the 2015-16 and 2016-17 Hunting Seasons (August, 2017); Mourning Dove Population Status, 2017 (August, 2017); Status and Harvests of Sandhill Cranes, Mid-continent, Rocky Mountain, Lower Colorado River Valley and Eastern Populations, 2017 (August, 2017); and Waterfowl Population Status, 2017 (August, 2017).
        Hunting Season Proposals From Indian Tribes and Organizations
        For the 2018-19 hunting season, we received requests from 23 Tribes and Indian organizations. In this proposed rule, we respond to these 23 requests and also evaluate anticipated requests for 6 Tribes from whom we usually hear but from whom we have not yet received proposals. We actively solicit regulatory proposals from other tribal groups that are interested in working cooperatively for the benefit of waterfowl and other migratory game birds. We encourage Tribes to work with us to develop agreements for management of migratory bird resources on tribal lands.

        The proposed frameworks for flyway regulations were published in the Federal Register on February 2, 2018 (83 FR 4964). As previously discussed, no action is required by Tribes wishing to observe migratory bird hunting regulations established by the State(s) where they are located. The proposed regulations for the 29 Tribes that meet the established criteria or have recently proposed seasons are shown below.
        (a) Confederated Salish and Kootenai Tribes, Flathead Indian Reservation, Pablo, Montana (Tribal and Nontribal Hunters)
        For the past several years, the Confederated Salish and Kootenai Tribes and the State of Montana have entered into cooperative agreements for the regulation of hunting on the Flathead Indian Reservation. The State and the Tribes are currently operating under a cooperative agreement signed in 1990, which addresses fishing and hunting management and regulation issues of mutual concern. This agreement enables all hunters to utilize waterfowl hunting opportunities on the reservation.
        As in the past, tribal regulations for nontribal hunters would be at least as restrictive as those established for the Pacific Flyway portion of Montana. Goose, duck, and coot season dates would also be at least as restrictive as those established for the Pacific Flyway portion of Montana. Shooting hours for waterfowl hunting on the Flathead Reservation are sunrise to sunset. Steel shot or other federally approved nontoxic shots are the only legal shotgun loads on the reservation for waterfowl or other game birds.
        For tribal members, the Tribe proposes outside frameworks for ducks and geese of September 1, 2018, through March 9, 2019. Daily bag and possession limits were not proposed for tribal members.
        The requested season dates and bag limits are similar to past regulations. Harvest levels are not expected to change significantly. Standardized check station data from the 1993-94 and 1994-95 hunting seasons indicated no significant changes in harvest levels and that the large majority of the harvest is by nontribal hunters.
        We propose to approve the Tribes' request for special migratory bird regulations for the 2018-19 hunting season.
        (b) Fond du Lac Band of Lake Superior Chippewa Indians, Cloquet, Minnesota (Tribal Members Only)

        Since 1996, the Service and the Fond du Lac Band of Lake Superior Chippewa Indians have cooperated to establish special migratory bird hunting regulations for tribal members. The Fond du Lac's proposal covers land set apart for the band under the Treaties of 1837 and 1854 in northeastern and east-central Minnesota and the Band's Reservation near Duluth.
        The band's proposal for 2018-19 is essentially the same as that approved last year. The proposed 2018-19 waterfowl hunting season regulations for Fond du Lac are as follows:
        Ducks
        A. 1854 and 1837 Ceded Territories
        
          Season Dates: Begin September 8 and end November 30, 2018.
        
          Daily Bag Limit: 18 ducks, including no more than 12 mallards (only 3 of which may be hens), 9 black ducks, 9 scaup, 9 wood ducks, 9 redheads, 9 pintails, and 9 canvasbacks.
        B. Reservation
        
          Season Dates: Begin September 1 and end November 30, 2018.
        
          Daily Bag Limit: 12 ducks, including no more than 8 mallards (only 2 of which may be hens), 6 black ducks, 6 scaup, 6 redheads, 6 pintails, 6 wood ducks, and 6 canvasbacks.
        Mergansers
        A. 1854 and 1837 Ceded Territories
        
          Season Dates: Begin September 8 and end November 30, 2018.
        
          Daily Bag Limit: 15 mergansers, including no more than 6 hooded mergansers.
        B. Reservation
        
          Season Dates: Begin September 1 and end November 30, 2018.
        
          Daily Bag Limit: 10 mergansers, including no more than 4 hooded mergansers.
        Canada Geese: All Areas
        
          Season Dates: Begin September 1 and end November 30, 2018.
        
          Daily Bag Limit: 20 geese.
        Sandhill Cranes: 1854 and 1837 Ceded Territories Only
        
          Season Dates: Begin September 1 and end November 30, 2018.
        
          Daily Bag Limit: Two sandhill cranes. A crane carcass tag is required prior to hunting.
        Coots and Common Moorhens (Common Gallinules)
        A. 1854 and 1837 Ceded Territories
        
          Season Dates: Begin September 8 and end November 30, 2018.
        
          Daily Bag Limit: 20 coots and common moorhens, singly or in the aggregate.
        B. Reservation
        
          Season Dates: Begin September 1 and end November 30, 2018.
        
          Daily Bag Limit: 20 coots and common moorhens, singly or in the aggregate.
        Sora and Virginia Rails: All Areas
        
          Season Dates: Begin September 1 and end November 30, 2018.
        
          Daily Bag Limit: 25 sora and Virginia rails, singly or in the aggregate.
        Common Snipe: All Areas
        
          Season Dates: Begin September 1 and end November 30, 2018.
        
          Daily Bag Limit: Eight common snipe.
        Woodcock: All Areas
        
          Season Dates: Begin September 1 and end November 30, 2018.
        
          Daily Bag Limit: Three woodcock.
        Mourning Dove: All Areas
        
          Season Dates: Begin September 1 and end November 30, 2018.
        
          Daily Bag Limit: 30 mourning doves.
        The following general conditions apply:
        1. While hunting waterfowl, a tribal member must carry on his/her person a valid Ceded Territory License.
        2. Shooting hours for migratory birds are one-half hour before sunrise to one-half hour after sunset.
        3. Except as otherwise noted, tribal members will be required to comply with tribal codes that will be no less restrictive than the provisions of Chapter 10 of the Model Off-Reservation Code. Except as modified by the Service rules adopted in response to this proposal, these amended regulations parallel Federal requirements in 50 CFR part 20 as to hunting methods, transportation, sale, exportation, and other conditions generally applicable to migratory bird hunting.
        4. Band members in each zone will comply with State regulations providing for closed and restricted waterfowl hunting areas.
        5. There are no possession limits for migratory birds. For purposes of enforcing bag limits, all migratory birds in the possession or custody of band members on ceded lands will be considered to have been taken on those lands unless tagged by a tribal or State conservation warden as having been taken on-reservation. All migratory birds that fall on reservation lands will not count as part of any off-reservation bag or possession limit.
        The band anticipates harvest will be fewer than 500 ducks and geese, and fewer than 10 sandhill cranes.
        We propose to approve the request for special migratory bird hunting regulations for the Fond du Lac Band of Lake Superior Chippewa Indians.
        (c) Grand Traverse Band of Ottawa and Chippewa Indians, Suttons Bay, Michigan (Tribal Members Only)
        In the 1995-96 migratory bird seasons, the Grand Traverse Band of Ottawa and Chippewa Indians and the Service first cooperated to establish special regulations for waterfowl. The Grand Traverse Band is a self-governing, federally recognized Tribe located on the west arm of Grand Traverse Bay in Leelanau County, Michigan. The Grand Traverse Band is a signatory Tribe of the Treaty of 1836. We have approved special regulations for tribal members of the 1836 treaty's signatory Tribes on ceded lands in Michigan since the 1986-87 hunting season.
        For the 2018-19 season, the Tribe requests that the tribal member duck season run from September 1, 2018, through January 20, 2019. A daily bag limit of 35 would include no more than 8 pintail, 4 canvasback, 5 hooded merganser, 8 black ducks, 8 wood ducks, 8 redheads, and 20 mallards (only 10 of which may be hens).
        For Canada and snow geese, the Tribe proposes a September 1, 2018, through February 15, 2019, season. For white-fronted geese and brant, the Tribe proposes a September 20 through December 30, 2018, season. The daily bag limit for Canada and snow geese would be 15, and the daily bag limit for white-fronted geese and including brant would be 5 birds. We further note that, based on available data (of major goose migration routes), it is unlikely that any Canada geese from the Southern James Bay Population will be harvested by the Tribe.
        For woodcock, the Tribe proposes a September 1 through November 14, 2018, season. The daily bag limit will not exceed five birds. For mourning doves, snipe, and rails, the Tribe proposes a September 1 through November 14, 2018, season. The daily bag limit would be 15 mourning dove, 10 snipe, and 10 rail.
        For sandhill crane, the Tribe proposes a September 1 through November 14, 2018, season. The daily bag limit would be 2 birds and a season limit of 10 birds.
        For snipe and rails, the Tribe proposes a September 1 through November 14, 2018, season. The daily bag limit would be 10 birds per species.

        Shooting hours would be from one-half hour before sunrise to one-half hour after sunset. All other Federal regulations contained in 50 CFR part 20 would apply. The Tribe proposes to monitor harvest closely through game bag checks, patrols, and mail surveys. Harvest surveys from the 2013-14 hunting season indicated that approximately 30 tribal hunters harvested an estimated 100 ducks and 45 Canada geese.
        We propose to approve the Grand Traverse Band of Ottawa and Chippewa Indians 2018-19 special migratory bird hunting proposal.
        (d) Great Lakes Indian Fish and Wildlife Commission, Odanah, Wisconsin (Tribal Members Only)

        Since 1985, various bands of the Lake Superior Tribe of Chippewa Indians have exercised judicially recognized, off-reservation hunting rights for migratory birds in Wisconsin. The specific regulations were established by the Service in consultation with the Wisconsin Department of Natural Resources and the Great Lakes Indian Fish and Wildlife Commission (GLIFWC) (GLIFWC is an intertribal agency exercising delegated natural resource management and regulatory authority from its member Tribes in portions of Wisconsin, Michigan, and Minnesota). Beginning in 1986, a Tribal season on ceded lands in the western portion of the Michigan Upper Peninsula was developed in coordination with the Michigan Department of Natural Resources. We have approved regulations for Tribal members in both Michigan and Wisconsin since the 1986-87 hunting season. In 1987, GLIFWC requested, and we approved, regulations to permit Tribal members to hunt on ceded lands in Minnesota, as well as in Michigan and Wisconsin. The States of Michigan and Wisconsin originally concurred with the regulations, although both Wisconsin and Michigan have raised various concerns over the years. Minnesota did not concur with the original regulations, stressing that the State would not recognize Chippewa Indian hunting rights in Minnesota's treaty area until a court with jurisdiction over the State acknowledges and defines the extent of these rights. In 1999, the U.S. Supreme Court upheld the existence of the tribes' treaty reserved rights in Minnesota v. Mille Lacs Band, 199 S. Ct. 1187 (1999).
        We acknowledge all of the States' concerns, but point out that the U.S. Government has recognized the Indian treaty reserved rights, and that acceptable hunting regulations have been successfully implemented in Minnesota, Michigan, and Wisconsin. Consequently, in view of the above, we have approved regulations since the 1987-88 hunting season on ceded lands in all three States. In fact, this recognition of the principle of treaty reserved rights for band members to hunt and fish was pivotal in our decision to approve a 1991-92 season for the 1836 ceded area in Michigan. Since then, in the 2007 Consent Decree, the 1836 Treaty Tribes' and Michigan Department of Natural Resources and Environment established court-approved regulations pertaining to off-reservation hunting rights for migratory birds.
        For 2018, GLIFWC proposes off-reservation special migratory bird hunting regulations on behalf of the member Tribes of the Voigt Intertribal Task Force of GLIFWC (for the 1837 and 1842 Treaty areas in Wisconsin and Michigan), the Mille Lacs Band of Ojibwe and the six Wisconsin Bands (for the 1837 Treaty area in Minnesota), and the Bay Mills Indian Community (for the 1836 Treaty area in Michigan). Member Tribes of the Task Force are: the Bad River Band of the Lake Superior Tribe of Chippewa Indians, the Lac Courte Oreilles Band of Lake Superior Chippewa Indians, the Lac du Flambeau Band of Lake Superior Chippewa Indians, the Red Cliff Band of Lake Superior Chippewa Indians, the St. Croix Chippewa Indians of Wisconsin, and the Sokaogon Chippewa Community (Mole Lake Band), all in Wisconsin; the Mille Lacs Band of Chippewa Indians and the Fond du Lac Band of Lake Superior Chippewa Indians in Minnesota; and the Lac Vieux Desert Band of Chippewa Indians and the Keweenaw Bay Indian Community in Michigan.
        Last year, GLIFWC proposed, and we approved, four regulatory changes from previous years' regulations for the 2017-18 hunting season (83 FR 5037, February 5, 2018). First, in the 1837 and 1842 Treaty Areas, GLIFWC proposed allowing up to 50 Tribal hunters to use electronic calls for any open season under a limited and experimental design under a special Tribal permit. In addition to obtaining a special permit, the Tribal hunter would be required to complete and submit a hunt diary for each hunt where electronic calls were used. Second, GLIFWC proposed allowing the take of migratory birds (primarily waterfowl) with the use of hand-held nets, hand-held snares, and/or capture of birds by hand in the 1837 and 1842 Treaty Areas. This use of nets, snares, or hand-capture included the take of birds at night. GLIFWC proposed that both the use of electronic calls and the use of nets, snares, or hand-capture be considered 3-year experimental seasons. Third, GLIFWC proposed moving the opening of the current swan season to September 1 rather than November 1 in the 1837 and 1842 Treaty Areas. However, the trumpeter swan quota remained at 10 swans. Lastly, GLIFWC proposed implementing a sandhill crane hunting season in the 1836 Treaty Area. While we proposed approving all four of GLIFWC's proposals in our August 27, 2017, proposed rule (82 FR 39716), in our February 5, 2018, final rule (83 FR 5037), we inadvertently failed to mention or approve the proposals dealing with the swan season and the sandhill crane season. We propose to approve those two specific proposals again this year. Further, due to the timing of the final rule, GLIFWC was not able to actually implement any of the regulatory changes approved last hunting season. Thus, no data were collected for these regulatory changes from last year. As such, since several of these approved regulatory changes were designated as experimental for a period of 3 years, we propose to extend these experiments by 1 additional year in order to have 3 years of actual data collection. This proposed extension is similar to those we have granted to Flyways and States in conducting their experimental seasons. For more specific discussion on these regulatory changes, we refer the reader to the August 27, 2017, and February 5, 2018, rules (82 FR 39716 and 83 FR 5037).
        Under GLIFWC's proposed 2018-19 regulations, GLIFWC expects total ceded territory harvest to be approximately 2,000 to 3,000 ducks, 400 to 600 geese, 20 sandhill cranes, and 20 swans, which, with the exception of ducks, is roughly similar to anticipated levels in previous years for those species for which seasons were established. GLIFWC further anticipates that tribal harvest will remain low given the small number of tribal hunters and the limited opportunity to harvest more than a small number of birds on most hunting trips.

        Recent GLIFWC harvest surveys (1996-98, 2001, 2004, 2007-08, 2011, 2012, and 2015) indicate that tribal off-reservation waterfowl harvest has averaged fewer than 1,100 ducks and 250 geese annually. In the latest survey year for which we have specific results (2015), an estimated 297 hunters hunted a total of 2,190 days and harvested 2,727 ducks (1.2 ducks per day) and 639 geese. The greatest number of ducks reported harvested in a single day was 10, while the highest number of geese reported taken on a single outing was 6. Mallards, wood ducks, and blue-winged teal composed about 72 percent of the duck harvest. Two sandhill cranes were reported harvested in each of the first three Tribal sandhill crane seasons, with 3 reported harvested in 2015. No swans have been harvested. About 81 percent of the estimated hunting days took place in Wisconsin, with the remainder occurring in Michigan. As in past years, most hunting took place in or near counties with reservations. Overall, analysis of hunter survey data over 1996-2015 indicates a general downward, or flat, trend in both harvest and hunter participation
        The proposed 2018-19 waterfowl hunting season regulations apply to all treaty areas (except where noted) for GLIFWC as follows:
        Ducks
        
          Season Dates: Begin September 1 and end December 31, 2018.
        
          Daily Bag Limit: 50 ducks in the 1837 and 1842 Treaty Area; 30 ducks in the 1836 Treaty Area.
        Mergansers
        
          Season Dates: Begin September 1 and end December 31, 2018.
        
          Daily Bag Limit: 10 mergansers.
        Geese
        
          Season Dates: Begin September 1 and end December 31, 2018. In addition, any portion of the ceded territory that is open to State-licensed hunters for goose hunting outside of these dates will also be open concurrently for tribal members.
        
          Daily Bag Limit: 20 geese in aggregate.
        Other Migratory Birds
        A. Coots and Common Moorhens (Common Gallinules)
        
          Season Dates: Begin September 1 and end December 31, 2018.
        
          Daily Bag Limit: 20 coots and common moorhens (common gallinules), singly or in the aggregate.
        B. Sora and Virginia Rails
        
          Season Dates: Begin September 1 and end December 31, 2018.
        
          Daily Bag and Possession Limits: 20, singly, or in the aggregate, 25.
        C. Common Snipe:
        
          Season Dates: Begin September 1 and end December 31, 2018.
        
          Daily Bag Limit: 16 common snipe.
        D. Woodcock
        
          Season Dates: Begin September 4 and end December 31, 2018.
        
          Daily Bag Limit: 10 woodcock.
        E. Mourning Dove: 1837 and 1842 Ceded Territories Only
        
          Season Dates: Begin September 1 and end November 29, 2018.
        
          Daily Bag Limit: 15 mourning doves.
        F. Sandhill Cranes
        
          Season Dates: Begin September 1 and end December 31, 2018.
        
          Daily Bag Limit: 2 cranes and no seasonal bag limit in the 1837 and 1842 Treaty areas; 1 crane with a seasonal bag limit of 3 in the 1836 Treaty area.
        G. Swans: 1837 and 1842 Ceded Territories Only
        
          Season Dates: Begin September 1 and end December 31, 2018.
        
          Daily Bag Limit: 2 swans. All harvested swans must be registered by presenting the fully-feathered carcass to a tribal registration station or GLIFWC warden. If the total number of trumpeter swans harvested reaches 10, the swan season will be closed by emergency tribal rule.
        General Conditions
        A. All tribal members will be required to obtain a valid tribal waterfowl hunting permit.

        B. Except as otherwise noted, tribal members will be required to comply with tribal codes that will be no less restrictive than the model ceded territory conservation codes approved by Federal courts in the Lac Courte Oreilles v. State of Wisconsin (Voigt) and Mille Lacs Band v. State of Minnesota cases. Chapter 10 in each of these model codes regulates ceded territory migratory bird hunting. Both versions of Chapter 10 parallel Federal requirements as to hunting methods, transportation, sale, exportation, and other conditions generally applicable to migratory bird hunting. They also automatically incorporate by reference the Federal migratory bird regulations adopted in response to this proposal.
        C. Particular regulations of note include:
        1. Nontoxic shot will be required for all waterfowl hunting by tribal members.
        2. Tribal members in each zone will comply with tribal regulations providing for closed and restricted waterfowl hunting areas. These regulations generally incorporate the same restrictions contained in parallel State regulations.
        3. There are no possession limits, with the exception of 2 swans (in the aggregate) and 25 rails (in the aggregate). For purposes of enforcing bag limits, all migratory birds in the possession and custody of tribal members on ceded lands will be considered to have been taken on those lands unless tagged by a tribal or State conservation warden as taken on reservation lands. All migratory birds that fall on reservation lands will not count as part of any off-reservation bag or possession limit.
        4. The baiting restrictions included in the respective section 10.05(2)(h) of the model ceded territory conservation codes will be amended to include language which parallels that in place for nontribal members as published at 64 FR 29799, June 3, 1999.
        5. There are no shell limit restrictions.

        6. Hunting hours are from 30 minutes before sunrise to 30 minutes after sunset, except that, within the 1837 and 1842 Ceded Territories, hunters may use non-mechanical nets or snares that are operated by hand to take those birds subject to an open hunting season at any time (see #8 below for further information). Hunters shall also be permitted to capture, without the aid of other devices (i.e., by hand) and immediately kill birds subject to an open season, regardless of the time of day.
        7. An experimental application of electronic calls will be implemented in the 1837 and 1842 Ceded Territories. Up to 50 tribal hunters will be allowed to use electronic calls. Individuals using these devices will be required to obtain a special permit; they will be required to complete a hunt diary for each hunt where electronic calls are used; and they will be required to submit the hunt diary to the Commission within 2 weeks of the end of the season in order to be eligible to obtain an permit for the following year. Required information will include the date, time, and location of the hunt; number of hunters; the number of each species harvested per hunting event; if other hunters were in the area, any interactions with other hunters; and other information deemed appropriate. Diary results will be summarized and documented in a Commission report, which will be submitted to the Service. Barring unforeseen results, this experimental application would be replicated for 3 years (through the 2020-21 season), after which a full evaluation would be completed.

        8. Within the 1837 and 1842 Ceded Territories, tribal members will be allowed to use non-mechanical, hand-operated nets (i.e., throw/cast nets or hand-held nets typically used to land fish) and hand-operated snares, and may chase and capture migratory birds without the aid of hunting devices (i.e., by hand). At this time, non-attended nets or snares shall not be authorized under this regulation. Tribal members using nets or snares to take migratory birds, or taking birds by hand, will be required to obtain a special permit; they will be required to complete a hunt diary for each hunt where these methods are used; and they will be required to submit the hunt diary to the Commission within 2 weeks of the end of the season in order to be eligible to obtain a permit to net migratory birds for the following year. Required information will include the date, time, and location of the hunt; number of hunters; the number of each species harvested per hunting event; and other information deemed appropriate. Diary results will be summarized and documented in a Commission report, which will be submitted to the Service. Barring unforeseen results, this experimental application would be replicated for 3 years (through the 2020-21 season), after which a full evaluation would be completed.
        We propose to approve the above GLIFWC regulations for the 2018-19 hunting season.
        (e) Jicarilla Apache Tribe, Jicarilla Indian Reservation, Dulce, New Mexico (Tribal Members and Nontribal Hunters)
        The Jicarilla Apache Tribe has had special migratory bird hunting regulations for tribal members and nonmembers since the 1986-87 hunting season. The Tribe owns all lands on the reservation and has recognized full wildlife management authority. In general, the proposed seasons would be more conservative than allowed by the Federal frameworks of last season and by States in the Pacific Flyway.
        The Tribe proposes a 2018-19 waterfowl and Canada goose season beginning October 6, 2018, and a closing date of November 30, 2018. Daily bag and possession limits for waterfowl would be the same as Pacific Flyway States. The Tribe proposes a daily bag limit for Canada geese of two. Other regulations specific to the Pacific Flyway guidelines for New Mexico would be in effect.
        During the Jicarilla Game and Fish Department's 2016-17 season, estimated duck harvest was 63. The species composition included mainly mallards, gadwall, American wigeon, and teal. The estimated harvest of geese was 0 birds.
        The proposed regulations are essentially the same as were established last year. The Tribe anticipates the maximum 2018-19 waterfowl harvest would be around 300 ducks and 30 geese.
        We propose to approve the Tribe's requested 2018-19 hunting seasons.
        (f) Kalispel Tribe, Kalispel Reservation, Usk, Washington (Tribal Members and Nontribal Hunters)
        The Kalispel Reservation was established by Executive Order in 1914, and currently comprises approximately 4,600 acres. The Tribe owns all Reservation land and has full management authority. The Kalispel Tribe has a fully developed wildlife program with hunting and fishing codes. The Tribe enjoys excellent wildlife management relations with the State. The Tribe and the State have an operational memorandum of understanding with emphasis on fisheries but also for wildlife.
        The nontribal member seasons described below pertain to a 176-acre waterfowl management unit and 800 acres of reservation land with a guide for waterfowl hunting. The Tribe is utilizing this opportunity to rehabilitate an area that needs protection because of past land use practices, as well as to provide additional waterfowl hunting in the area. Beginning in 1996, the requested regulations also included a proposal for Kalispel-member-only migratory bird hunting on Kalispel-ceded lands within Washington, Montana, and Idaho.
        For the 2018-19 migratory bird hunting seasons, the Kalispel Tribe proposes tribal and nontribal member waterfowl seasons. The Tribe requests that both duck and goose seasons open at the earliest possible date and close on the latest date under Federal frameworks.
        For nontribal hunters on Tribally managed lands, the Tribe requests the seasons open at the earliest possible date and remain open, for the maximum amount of open days. Specifically, the Tribe requests a season for ducks run September 15-16, 2018, September 22-23, 2018, and from October 1, 2018, to January 8, 2019. In that period, nontribal hunters would be allowed to hunt approximately 107 days. Hunters should obtain further information on specific hunt days from the Kalispel Tribe.
        For nontribal hunters on Tribally managed lands, the Tribe also requests a season for geese run September 15-16, 2018, September 22-23, 2018, and from October 1, 2018, to January 8, 2019. Total number of days should not exceed 107. Nontribal hunters should obtain further information on specific hunt days from the Tribe. Daily bag and possession limits would be the same as those for the State of Washington.
        The Tribe reports past nontribal harvest of 1.5 ducks per day. Under the proposal, the Tribe expects harvest to be similar to last year, that is, fewer than 100 geese and 200 ducks.
        All other State and Federal regulations contained in 50 CFR part 20, such as use of nontoxic shot and possession of a signed migratory bird hunting and conservation stamp, would be required.
        For tribal members on Kalispel-ceded lands, the Kalispel Tribe proposes season dates for ducks of October 1, 2018, through January 31, 2019, and for geese of September 10, 2018, through January 31, 2019. Daily bag and possession limits would parallel those in the Federal regulations contained in 50 CFR part 20.
        The Tribe reports that there was no tribal harvest. Under the proposal, the Tribe expects harvest to be fewer than 200 birds for the season with fewer than 100 geese. Tribal members would be required to possess a signed Federal migratory bird stamp and a tribal ceded lands permit.
        We propose to approve the regulations requested by the Kalispel Tribe, since these dates conform to Federal flyway frameworks for the Pacific Flyway.
        (g) Klamath Tribe, Chiloquin, Oregon (Tribal Members Only)
        The Klamath Tribe currently has no reservation, per se. However, the Klamath Tribe has reserved hunting, fishing, and gathering rights within its former reservation boundary. This area of former reservation, granted to the Klamaths by the Treaty of 1864, is over 1 million acres. Tribal natural resource management authority is derived from the Treaty of 1864, and carried out cooperatively under the judicially enforced Consent Decree of 1981. The parties to this Consent Decree are the Federal Government, the State of Oregon, and the Klamath Tribe. The Klamath Indian Game Commission sets the seasons. The tribal biological staff and tribal regulatory enforcement officers monitor tribal harvest by frequent bag checks and hunter interviews.
        For the 2018-19 seasons, the Tribe requests proposed season dates of October 6, 2018, through January 31, 2019. Daily bag limits would be 9 for ducks, 9 for geese, and 9 for coot, with possession limits twice the daily bag limit. Shooting hours would be one-half hour before sunrise to one-half hour after sunset. Steel shot is required.
        Based on the number of birds produced in the Klamath Basin, this year's harvest would be similar to last year's. Information on tribal harvest suggests that more than 70 percent of the annual goose harvest is local birds produced in the Klamath Basin.
        We propose to approve those 2018-19 special migratory bird hunting regulations.
        (h) Leech Lake Band of Ojibwe, Cass Lake, Minnesota (Tribal Members Only)

        The Leech Lake Band of Ojibwe is a federally recognized Tribe located in Cass Lake, Minnesota. The reservation employs conservation officers to enforce conservation regulations. The Service and the Tribe have cooperatively established migratory bird hunting regulations since 2000.
        For the 2018-19 season, the Tribe requests a duck season starting on September 15 and ending December 31, 2018, and a goose season to run from September 1 through December 31, 2018. Daily bag limits for ducks would be 10, including no more than 5 pintail, 5 canvasback, and 5 black ducks. Daily bag limits for geese would be 10. Possession limits would be twice the daily bag limit. Shooting hours are one-half hour before sunrise to one-half hour after sunset.
        The annual harvest by tribal members on the Leech Lake Reservation is estimated at 250 to 500 birds.
        We propose to approve the Leech Lake Band of Ojibwe's requested 2018-19 special migratory bird hunting season.
        (i) Little River Band of Ottawa Indians, Manistee, Michigan (Tribal Members Only)
        The Little River Band of Ottawa Indians (LRBOI) is a self-governing, federally recognized Tribe located in Manistee, Michigan, and a signatory Tribe of the Treaty of 1836. We have approved special regulations for tribal members of the 1836 treaty's signatory Tribes on ceded lands in Michigan since the 1986-87 hunting season. Ceded lands are located in Lake, Mason, Manistee, and Wexford Counties. The Band proposes regulations to govern the hunting of migratory birds by Tribal members within the 1836 Ceded Territory as well as on the Band's Reservation.
        We have not yet heard from the LRBOI for the 2018-19 season. The Little River Band of Ottawa Indians usually proposes a duck and merganser season from September 9, 2018, through January 26, 2019. A daily bag limit of 12 ducks would include no more than 2 pintail, 2 canvasback, 3 black ducks, 3 wood ducks, 3 redheads, 6 mallards (only 2 of which may be a hen), 1 bufflehead, and 1 hooded merganser. Possession limits would be twice the daily bag limit.
        For coots and gallinules, the Tribe usually proposes a September 15, 2018, through January 26, 2019, season. Daily bag limits would be five coot and five gallinule.
        For white-fronted geese, snow geese, and brant, the Tribe usually proposes a September 8 through December 10, 2018, season. Daily bag limits would be five geese.
        For Canada geese only, the Tribe usually proposes a September 1, 2018, through February 4, 2019, season with a daily bag limit of five. The possession limit would be twice the daily bag limit.
        For snipe, woodcock, rails, and mourning doves, the Tribe usually proposes a September 1 to November 12, 2018, season. The daily bag limit would be 10 common snipe, 5 woodcock, 10 rails, and 10 mourning doves. Possession limits for all species would be twice the daily bag limit.
        The Tribe monitors harvest through mail surveys. General conditions are as follows:
        A. All tribal members will be required to obtain a valid tribal resource card and 2018-19 hunting license.
        B. Except as modified by the Service rules adopted in response to this proposal, these amended regulations parallel all Federal regulations contained in 50 CFR part 20. Shooting hours will be from one-half hour before sunrise to sunset.
        C. Particular regulations of note include:
        (1) Nontoxic shot will be required for all waterfowl hunting by tribal members.
        (2) Tribal members in each zone will comply with tribal regulations providing for closed and restricted waterfowl hunting areas. These regulations generally incorporate the same restrictions contained in parallel State regulations.
        D. Tribal members hunting in Michigan will comply with tribal codes that contain provisions parallel to Michigan law regarding duck blinds and decoys.
        Upon receipt of their proposal, we plan to approve Little River Band of Ottawa Indians' 2018-19 special migratory bird hunting seasons.
        (j) The Little Traverse Bay Bands of Odawa Indians, Petoskey, Michigan (Tribal Members Only)
        The Little Traverse Bay Bands of Odawa Indians (LTBB) is a self-governing, federally recognized Tribe located in Petoskey, Michigan, and a signatory Tribe of the Treaty of 1836. We have approved special regulations for tribal members of the 1836 treaty's signatory Tribes on ceded lands in Michigan since the 1986-87 hunting season.
        For the 2018-19 season, the LTBB proposes regulations similar to those of other Tribes in the 1836 treaty area. The LTBB proposes the regulations to govern the hunting of migratory birds by tribal members on the LTBB reservation and within the 1836 Treaty Ceded Territory. The tribal member duck and merganser season would usually run from September 1, 2018, through January 31, 2019. A daily bag limit of 20 ducks and 10 mergansers would include no more than 5 hen mallards, 5 pintail, 5 canvasback, 5 scaup, 5 hooded merganser, 5 black ducks, 5 wood ducks, and 5 redheads.
        For Canada geese, the LTBB proposes a September 1, 2018, through February 8, 2019, season. The daily bag limit for Canada geese would be 20 birds. We further note that, based on available data (of major goose migration routes), it is unlikely that any Canada geese from the Southern James Bay Population would be harvested by the LTBB. Possession limits are twice the daily bag limit.
        For woodcock, the LTBB proposes a September 1 to December 1, 2018, season. The daily bag limit will not exceed 10 birds. For snipe, the LTBB proposes a September 1 to December 31, 2018, season. The daily bag limit will not exceed 16 birds. For mourning doves, the LTBB proposes a September 1 to November 14, 2018, season. The daily bag limit will not exceed 15 birds. For Virginia and sora rails, the LTBB proposes a September 1 to December 31, 2018, season. The daily bag limit will not exceed 20 birds per species. For coots and gallinules, the LTBB proposes a September 15 to December 31, 2018, season. The daily bag limit will not exceed 20 birds per species. The possession limit will not exceed 2 days' bag limit for all birds.
        The LTBB also proposes a sandhill crane season to begin September 1 and end December 1, 2018. The daily bag limit will not exceed one bird. The possession limit will not exceed two times the bag limit.
        All other Federal regulations contained in 50 CFR part 20 would apply.
        Harvest surveys from 2015-16 hunting season indicated that approximately 15 hunters harvested 9 different waterfowl species. No sandhill cranes were reported harvested during the 2015-16 season. The LTBB proposes to monitor harvest closely through game bag checks, patrols, and mail surveys. In particular, the LTBB proposes monitoring the harvest of Southern James Bay Canada geese and sandhill cranes to assess any impacts of tribal hunting on the population.
        We propose to approve the Little Traverse Bay Bands of Odawa Indians' requested 2018-19 special migratory bird hunting regulations.
        (k) Lower Brule Sioux Tribe, Lower Brule Reservation, Lower Brule, South Dakota (Tribal Members and Nontribal Hunters)

        The Lower Brule Sioux Tribe first established tribal migratory bird hunting regulations for the Lower Brule Reservation in 1994. The Lower Brule Reservation is about 214,000 acres in size and is located on and adjacent to the Missouri River, south of Pierre. Land ownership on the reservation is mixed, and until recently, the Lower Brule Tribe had full management authority over fish and wildlife via a memorandum of agreement (MOA) with the State of South Dakota. The MOA provided the Tribe jurisdiction over fish and wildlife on reservation lands, including deeded and U.S. Army Corps of Engineers-taken lands. For the 2018-19 season, the two parties have come to an agreement that provides the public a clear understanding of the Lower Brule Sioux Wildlife Department license requirements and hunting season regulations. The Lower Brule Reservation waterfowl season is open to tribal and nontribal hunters.
        For the 2018-19 migratory bird hunting season, the Lower Brule Sioux Tribe proposes a nontribal member duck, merganser, and coot season length of 97 days, or the maximum number of days allowed by Federal frameworks in the High Plains Management Unit for this season. The Tribe proposes a duck season from October 6, 2018, through January 10, 2019. The daily bag limit would be six birds or the maximum number that Federal regulations allow, including no more than two hen mallard and five mallards total, two pintail, two redhead, two canvasback, three wood duck, three scaup, and one mottled duck. Two bonus blue-winged teal are allowed during October 6-21, 2018. The daily bag limit for mergansers would be five, only two of which could be a hooded merganser. The daily bag limit for coots would be 15. Possession limits would be three times the daily bag limits.
        The Tribe's proposed nontribal-member Canada goose season would run from October 27, 2018, through February 10, 2019 (107-day season length), with a daily bag limit of six Canada geese. The Tribe's proposed nontribal member white-fronted goose season would run from October 27, 2018, through January 22, 2019, with a daily bag and possession limits concurrent with Federal regulations. The Tribe's proposed nontribal-member light goose season would run from October 27, 2018, through February 10, 2019, and February 11 through May 1, 2019. The light goose daily bag limit would be 20 or the maximum number that Federal regulations allow with no possession limits.
        For tribal members, the Lower Brule Sioux Tribe proposes a duck, merganser, and coot season from September 1, 2018, through March 10, 2019. The daily bag limit would be six ducks, including no more than two hen mallard and five mallards total, two pintail, two redheads, two canvasback, three wood ducks, three scaup, two bonus teal during the first 16 days of the season, and one mottled duck or the maximum number that Federal regulations allow. The daily bag limit for mergansers would be five, only two of which could be hooded mergansers. The daily bag limit for coots would be 15. Possession limits would be three times the daily bag limits.
        The Tribe's proposed Canada goose season for tribal members would run from September 1, 2018, through March 10, 2019, with a daily bag limit of six Canada geese. The Tribe's proposed white-fronted goose tribal season would run from September 1, 2018, through March 10, 2019, with a daily bag limit of two white-fronted geese or the maximum number that Federal regulations allow. The Tribe's proposed light goose tribal season would run from September 1, 2018, through March 10, 2019. A conservation order will also occur March 11, 2019, through May 1, 2019. The light goose daily bag limit would be 20 or the maximum number that Federal regulations allow, with no possession limits.
        The Tribe proposes a dove season for both Tribal and non-Tribal members from September 1, 2018, through November 29, 2018. The dove daily bag limit would be 15.
        In the 2016 season, nontribal members harvested 774 geese and 1,158 ducks. In the 2016 season, duck harvest species composition was primarily mallard (65 percent), green-winged teal (21 percent), and wigeon (2 percent).
        The Tribe anticipates a duck and goose harvest similar to those of the previous years. All basic Federal regulations contained in 50 CFR part 20, including the use of nontoxic shot, Migratory Bird Hunting and Conservation Stamps, etc., would be observed by the Tribe's proposed regulations. In addition, the Lower Brule Sioux Tribe has an official Conservation Code that was established by Tribal Council Resolution in June 1982 and updated in 1996.
        We plan to approve the Tribe's requested regulations for the Lower Brule Reservation if the seasons' dates fall within final Federal flyway frameworks (applies to nontribal hunters only).
        (l) Lower Elwha Klallam Tribe, Port Angeles, Washington (Tribal Members Only)
        Since 1996, the Service and the Point No Point Treaty Tribes, of which Lower Elwha was one, have cooperated to establish special regulations for migratory bird hunting. The Tribes are now acting independently, and the Lower Elwha Klallam Tribe would like to establish migratory bird hunting regulations for tribal members for the 2018-19 season. The Tribe has a reservation on the Olympic Peninsula in Washington State and is a successor to the signatories of the Treaty of Point No Point of 1855.
        For the 2018-19 season, we have yet to hear from the Lower Elwha Klallam Tribe. The Tribe usually requests special migratory bird hunting regulations for ducks (including mergansers), geese, coots, band-tailed pigeons, snipe, and mourning doves. The Lower Elwha Klallam Tribe usually requests a duck and coot season from September 13, 2018, to January 4, 2019. The daily bag limit will be seven ducks, including no more than two hen mallards, one pintail, one canvasback, and two redheads. The daily bag and possession limit on harlequin duck will be one per season. The coot daily bag limit will be 25. The possession limit will be twice the daily bag limit, except as noted above.
        For geese, the Tribe usually requests a season from September 13, 2018, to January 4, 2019. The daily bag limit will be four, including no more than three light geese. The season on Aleutian Canada geese will be closed.
        For brant, the Tribe usually proposes to close the season.
        For mourning doves, band-tailed pigeon, and snipe, the Tribe usually requests a season from September 1, 2018, to January 11, 2019, with a daily bag limit of 10, 2, and 8, respectively. The possession limit will be twice the daily bag limit.
        All Tribal hunters authorized to hunt migratory birds are required to obtain a tribal hunting permit from the Lower Elwha Klallam Tribe pursuant to tribal law. Hunting hours would be from one-half hour before sunrise to sunset. Only steel, tungsten-iron, tungsten-polymer, tungsten-matrix, and tin shot are allowed for hunting waterfowl. It is unlawful to use or possess lead shot while hunting waterfowl.

        The Tribe typically anticipates harvest to be fewer than 10 birds. Tribal reservation police and Tribal fisheries enforcement officers have the authority to enforce these migratory bird hunting regulations.
        
        The Service proposes to approve the special migratory bird hunting regulations for the Lower Elwha Klallam Tribe, upon receipt of their proposal.
        (m) Makah Indian Tribe, Neah Bay, Washington (Tribal Members Only)
        The Makah Indian Tribe and the Service have been cooperating to establish special regulations for migratory game birds on the Makah Reservation and traditional hunting land off the Makah Reservation since the 2001-02 hunting season. Lands off the Makah Reservation are those contained within the boundaries of the State of Washington Game Management Units 601-603.
        The Makah Indian Tribe proposes a duck and coot hunting season from September 22, 2018, to January 27, 2019. The daily bag limit is seven ducks, including no more than five mallards (only two hen mallard), one canvasback, one pintail, three scaup, and one redhead. The daily bag limit for coots is 25. The Tribe has a year-round closure on wood ducks and harlequin ducks. Shooting hours for all species of waterfowl are one-half hour before sunrise to sunset.
        For geese, the Tribe proposes that the season open on September 22, 2018, and close January 27, 2019. The daily bag limit for geese is four and one brant. The Tribe notes that there is a year-round closure on Aleutian and dusky Canada geese.
        For band-tailed pigeons, the Tribe proposes that the season open September 22, 2018, and close October 21, 2018. The daily bag limit for band-tailed pigeons is two.
        The Tribe anticipates that harvest under this regulation will be relatively low since there are no known dedicated waterfowl hunters and any harvest of waterfowl or band-tailed pigeons is usually incidental to hunting for other species, such as deer, elk, and bear. The Tribe expects fewer than 50 ducks and 10 geese to be harvested during the 2018-19 migratory bird hunting season.
        All other Federal regulations contained in 50 CFR part 20 would apply. The following restrictions are also proposed by the Tribe:
        (1) As per Makah Ordinance 44, only shotguns may be used to hunt any species of waterfowl. Additionally, shotguns must not be discharged within 0.25 miles of an occupied area.
        (2) Hunters must be eligible, enrolled Makah tribal members and must carry their Indian Treaty Fishing and Hunting Identification Card while hunting. No tags or permits are required to hunt waterfowl.
        (3) The Cape Flattery area is open to waterfowl hunting, except in designated wilderness areas, or within 1 mile of Cape Flattery Trail, or in any area that is closed to hunting by another ordinance or regulation.
        (4) The use of live decoys and/or baiting to pursue any species of waterfowl is prohibited.
        (5) Steel or bismuth shot only for waterfowl is allowed; the use of lead shot is prohibited.
        (6) The use of dogs is permitted to hunt waterfowl.
        The Service proposes to approve the Makah Indian Tribe's requested 2018-19 special migratory bird hunting regulations.
        (n) Navajo Nation, Navajo Indian Reservation, Window Rock, Arizona (Tribal Members and Nontribal Hunters)
        Since 1985, we have established uniform migratory bird hunting regulations for tribal members and nonmembers on the Navajo Indian Reservation (in parts of Arizona, New Mexico, and Utah). The Navajo Nation owns almost all lands on the reservation and has full wildlife management authority.
        We have yet to hear from the Navajo Nation for the 2018-19 season. The Tribe usually requests the earliest opening dates and longest duck, mergansers, Canada geese, and coots seasons, and the same daily bag and possession limits allowed to Pacific Flyway States under final Federal frameworks for tribal and nontribal members.
        For both mourning dove and band-tailed pigeons, the Navajo Nation usually proposes seasons of September 1 through September 30, 2018, with daily bag limits of 10 and 5, respectively. Possession limits would be twice the daily bag limits.
        The Nation requires tribal members and nonmembers to comply with all basic Federal migratory bird hunting regulations in 50 CFR part 20 pertaining to shooting hours and manner of taking. In addition, each waterfowl hunter age 16 or older must carry on his/her person a valid Migratory Bird Hunting and Conservation Stamp (Duck Stamp), which must be signed in ink across the face. Special regulations established by the Navajo Nation also apply on the reservation.
        The Tribe usually anticipates a total harvest of fewer than 500 mourning doves; fewer than 10 band-tailed pigeons; fewer than 1,000 ducks, coots, and mergansers; and fewer than 1,000 Canada geese for the 2018-19 season. The Tribe measures harvest by mail survey forms. Through the established Navajo Nation Code, titles 17 and 18, and 23 U.S.C. 1165, the Tribe will take action to close the season, reduce bag limits, or take other appropriate actions if the harvest is detrimental to the migratory bird resource.
        We propose to approve the Navajo Nation's 2018-19 special migratory bird hunting regulations, upon receipt of their proposal.
        (o) Oneida Tribe of Indians of Wisconsin, Oneida, Wisconsin (Tribal Members Only)
        Since 1991-92, the Oneida Tribe of Indians of Wisconsin and the Service have cooperated to establish uniform regulations for migratory bird hunting by tribal and nontribal hunters within the original Oneida Reservation boundaries. Since 1985, the Oneida Tribe's Conservation Department has enforced the Tribe's hunting regulations within those original reservation limits. The Oneida Tribe also has a good working relationship with the State of Wisconsin, and the majority of the seasons and limits are the same for the Tribe and Wisconsin.
        For the 2018-19 season, the Tribe submitted a proposal requesting special migratory bird hunting regulations. For ducks, the Tribe proposal describes the general outside dates as being September 15 through December 2, 2018. The Tribe proposes a daily bag limit of six birds, which could include no more than six mallards (three hen mallards), six wood ducks, one redhead, two pintails, and one hooded merganser.
        For geese, the Tribe requests a season between September 1 and December 31, 2018, with a daily bag limit of five Canada geese. If a quota of 500 geese is attained before the season concludes, the Tribe will recommend closing the season early.
        For woodcock, the Tribe proposes a season between September 1 and November 4, 2018, with a daily bag and possession limit of two and four, respectively.
        For mourning dove, the Tribe proposes a season between September 2 and November 4, 2018, with a daily bag and possession limit of 10 and 20, respectively.

        The Tribe proposes shooting hours be one-half hour before sunrise to one-half hour after sunset. Nontribal hunters hunting on the Reservation or on lands under the jurisdiction of the Tribe must comply with all State of Wisconsin regulations, including shooting hours of one-half hour before sunrise to sunset, season dates, and daily bag limits. Tribal members and nontribal hunters hunting on the Reservation or on lands under the jurisdiction of the Tribe must observe all basic Federal migratory bird hunting regulations found in 50 CFR part 20, with the following exceptions: Oneida members would be exempt from the purchase of the Migratory Bird Hunting and Conservation Stamp (Duck Stamp); and shotgun capacity is not limited to three shells.
        The Service proposes to approve the 2018-19 special migratory bird hunting regulations for the Oneida Tribe of Indians of Wisconsin.
        (p) Point No Point Treaty Council Tribes, Kingston, Washington (Tribal Members Only)
        We are establishing uniform migratory bird hunting regulations for tribal members on behalf of the Point No Point Treaty Council Tribes, consisting of the Port Gamble S'Klallam and Jamestown S'Klallam Tribes. The two tribes have reservations and ceded areas in northwestern Washington State and are the successors to the signatories of the Treaty of Point No Point of 1855. These proposed regulations will apply to tribal members both on and off reservations within the Point No Point Treaty Areas; however, the Port Gamble S'Klallam and Jamestown S'Klallam Tribal season dates differ only where indicated below.
        For the 2018-19 season, the Point No Point Treaty Council requests special migratory bird hunting regulations for both the Jamestown S'Klallam and Port Gamble S'Klallam Tribes. For ducks, the Jamestown S'Klallam Tribe season would open September 1, 2018, and close March 10, 2019, and coots would open September 13, 2018, and close February 1, 2019. The Port Gamble S'Klallam Tribes duck and coot seasons would open from September 1, 2018, to March 10, 2019. The daily bag limit would be seven ducks, including no more than two hen mallards, one canvasback, one pintail, two redhead, and four scoters. The daily bag limit for coots would be seven. The daily bag limit and possession limit on harlequin ducks would be one per season. The daily possession limits are double the daily bag limits except where noted.
        For geese, the Point No Point Treaty Council proposes the season open on September 9, 2018, and close March 10, 2019, for the Jamestown S'Klallam Tribe, and open on September 1, 2018, and close March 10, 2019, for the Port Gamble S'Klallam Tribe. The daily bag limit for geese would be five, not to include more than three light geese. The Council notes that there is a year-round closure on dusky Canada geese. For brant, the Council proposes the season open on November 9, 2018, and close January 31, 2019, for the Port Gamble S'Klallam Tribe, and open on January 10 and close January 25, 2019, for the Jamestown S'Klallam Tribe. The daily bag limit for brant would be two.
        For band-tailed pigeons, the Port Gamble S'Klallam Tribe season would open September 1, 2018, and close March 10, 2019. The Jamestown S'Klallam Tribe season would open September 13, 2018, and close January 18, 2019. The daily bag limit for band-tailed pigeons would be two. For snipe, the Port Gamble S'Klallam Tribe season would open September 1, 2018, and close March 10, 2019. The Jamestown S'Klallam Tribe season would open September 13, 2018, and close March 10, 2019. The daily bag limit for snipe would be eight. For mourning dove, the Port Gamble S'Klallam Tribe season would open September 1, 2018, and close January 31, 2019. The Jamestown S'Klallam Tribe would open September 13, 2018, and close January 18, 2019. The daily bag limit for mourning dove would be 10.
        The Tribe anticipates a total harvest of fewer than 100 birds for the 2018-19 season. The tribal fish and wildlife enforcement officers have the authority to enforce these tribal regulations.
        We propose to approve the Point No Point Treaty Council Tribe's requested 2018-19 special migratory bird seasons.
        (q) Saginaw Tribe of Chippewa Indians, Mt. Pleasant, Michigan (Tribal Members Only)
        The Saginaw Tribe of Chippewa Indians is a federally recognized, self-governing Indian Tribe, located on the Isabella Reservation lands bound by Saginaw Bay in Isabella and Arenac Counties, Michigan.
        We have yet to hear from the Saginaw Tribe of Chippewa Indians. For ducks, mergansers, and common snipe, the Tribe usually proposes outside dates as September 1, 2018, through January 31, 2019. The Tribe usually proposes a daily bag limit of 20 ducks, which could include no more than five each of the following: Hen mallards; wood duck; black duck; pintail; red head; scaup; and canvasback. The merganser daily bag limit is 10, with no more than 5 hooded mergansers and 16 for common snipe.
        For geese, coot, gallinule, sora, and Virginia rail, the Tribe usually requests a season from September 1, 2018, to January 31, 2019. The daily bag limit for geese is 20, in the aggregate. The daily bag limit for coot, gallinule, sora, and Virginia rail is 20 in the aggregate.
        For woodcock and mourning dove, the Tribe usually proposes a season between September 1, 2018, and January 31, 2019, with daily bag limits of 10 and 25, respectively.
        For sandhill crane, the Tribe usually proposes a season between September 1, 2018, and January 31, 2019, with a daily bag limit of one.
        All Saginaw Tribe members exercising hunting treaty rights are required to comply with Tribal Ordinance 11. Hunting hours would be from one-half hour before sunrise to one-half hour after sunset. All other regulations in 50 CFR part 20 apply, including the use of only nontoxic shot for hunting waterfowl.
        The Service proposes to approve the request for 2018-19 special migratory bird hunting regulations for the Saginaw Tribe of Chippewa Indians, upon receipt of their proposal.
        (r) Sauk-Suiattle Indian Tribe, Darrington, Washington (Tribal Members Only)
        The Sauk-Suiattle Indian Tribe (SSIT) requests a 2018-19 hunting season on all open and unclaimed lands under the Treaty of Point Elliott of January 22, 1855. This 2018-19 proposal is the first year the Tribe is proposing a special migratory bird hunting season. The Tribe's reservation is located in Darrington, Washington, just west of the North Cascade Mountain range in Skagit County on the Sauk and Suiattle Rivers. The Tribe owns and manages all the land on the reservation and some lands surrounding or near the reservation in Skagit and Snohomish Counties. All of the lands that are Tribal or Reservation lands are closed for non-Tribal hunting, unless opened by a SSIT Special Regulation.
        The Tribe proposes special migratory bird hunting regulations for ducks, geese, brant, and coot with outside dates as September 1, 2018, through January 31, 2019. The Tribe proposes a daily bag limit of 10 ducks, 5 geese, 5 brant, and 25 coot.
        Hunting hours would be from one-half hour before sunrise to one-half hour after sunset. All other regulations in 50 CFR part 20 apply, including the use of only nontoxic shot for hunting waterfowl.
        The Service proposes to approve the request for 2018-19 special migratory bird hunting regulations for the Sauk-Suiattle Indian Tribe.
        (s) Sault Ste. Marie Tribe of Chippewa Indians, Sault Ste. Marie, Michigan (Tribal Members Only)

        The Sault Ste. Marie Tribe of Chippewa Indians is a federally recognized, self-governing Indian Tribe, distributed throughout the eastern Upper Peninsula and northern Lower Peninsula of Michigan. The Tribe has retained the right to hunt, fish, trap, and gather on the lands ceded in the Treaty of Washington (1836).
        The Tribe proposes special migratory bird hunting regulations. For ducks, mergansers, and common snipe, the Tribe proposes outside dates as September 15 through December 31, 2018. The Tribe proposes a daily bag limit of 20 ducks, which could include no more than 10 mallards (5 hen mallards), 5 wood duck, 5 black duck, and 5 canvasbacks. The merganser daily bag limit is 10 in the aggregate and 16 for common snipe.
        For geese, teal, coot, gallinule, sora, and Virginia rail, the Tribe requests a season from September 1 to December 31, 2018. The daily bag limit for geese is 20 in the aggregate. The daily bag limit for coot, teal, gallinule, sora, and Virginia rail is 20 in the aggregate.
        For woodcock, the Tribe proposes a season between September 2 and December 1, 2018, with a daily bag and possession limit of 10 and 20, respectively.
        For mourning dove, the Tribe proposes a season between September 1 and November 14, 2018, with a daily bag and possession limit of 10 and 20, respectively.
        In 2016, the total estimated waterfowl hunters were 4,171. All Sault Ste. Marie Tribe members exercising hunting treaty rights within the 1836 Ceded Territory are required to submit annual harvest reports including date of harvest, number and species harvested, and location of harvest. Hunting hours would be from one-half hour before sunrise to one-half hour after sunset. All other regulations in 50 CFR part 20 apply, including the use of only nontoxic shot for hunting waterfowl.
        The Service proposes to approve the request for 2018-19 special migratory bird hunting regulations for the Sault Ste. Marie Tribe of Chippewa Indians.
        (t) Shoshone-Bannock Tribes, Fort Hall Indian Reservation, Fort Hall, Idaho (Nontribal Hunters)
        Almost all of the Fort Hall Indian Reservation is tribally owned. The Tribes claim full wildlife management authority throughout the reservation, but the Idaho Fish and Game Department has disputed tribal jurisdiction, especially for hunting by nontribal members on reservation lands owned by non-Indians. As a compromise, since 1985, we have established the same waterfowl hunting regulations on the reservation and in a surrounding off-reservation State zone. The regulations were requested by the Tribes and provided for different season dates than in the remainder of the State. We agreed to the season dates because they would provide additional protection to mallards and pintails. The State of Idaho concurred with the zoning arrangement. We have no objection to the State's use of this zone again in the 2018-19 hunting season, provided the duck and goose hunting season dates are the same as on the reservation.
        In a proposal for the 2018-19 hunting season, the Shoshone-Bannock Tribes request a continuous duck (including mergansers and coots) season, with the maximum number of days and the same daily bag and possession limits permitted for Pacific Flyway States under the final Federal frameworks. The Tribes propose a duck and coot season with, if the same number of hunting days is permitted as last year, an opening date of October 6, 2018, and a closing date of January 18, 2019. The Tribes anticipate harvest will be about 7,500 ducks.
        The Tribes also request a continuous goose season with the maximum number of days and the same daily bag and possession limits permitted in Idaho under Federal frameworks. The Tribes propose that, if the same number of hunting days is permitted as in previous years, the season would have an opening date of October 6, 2018, and a closing date of January 18, 2019. The Tribes anticipate harvest will be about 5,000 geese.
        The Tribes request a common snipe season with the maximum number of days and the same daily bag and possession limits permitted in Idaho under Federal frameworks. The Tribes propose that, if the same number of hunting days is permitted as in previous years, the season would have an opening date of October 6, 2018, and a closing date of January 18, 2019.
        Nontribal hunters must comply with all basic Federal migratory bird hunting regulations in 50 CFR part 20 pertaining to shooting hours, use of steel shot, and manner of taking. Special regulations established by the Shoshone-Bannock Tribes also apply on the reservation.
        We note that the requested regulations are nearly identical to those of last year, and we propose to approve them for the 2018-19 hunting season if the seasons' dates fall within the final Federal flyway frameworks (applies to nontribal hunters only).
        (t) Skokomish Tribe, Shelton, Washington (Tribal Members Only)
        Since 1996, the Service and the Point No Point Treaty Tribes, of which the Skokomish Tribe was one, have cooperated to establish special regulations for migratory bird hunting. The Tribes have been acting independently since 2005. The Tribe has a reservation on the Olympic Peninsula in Washington State and is a successor to the signatories of the Treaty of Point No Point of 1855.
        The Skokomish Tribe requests a duck and coot season from September 16, 2018, to February 28, 2019. The daily bag limit is seven ducks, including no more than two hen mallards, one pintail, one canvasback, and two redheads. The daily bag and possession limit on harlequin duck is one per season. The coot daily bag limit is 25. The possession limit is twice the daily bag limit, except as noted above.
        For geese, the Tribe requests a season from September 16, 2018, to February 28, 2019. The daily bag limit is four, including no more than three light geese. The season on Aleutian Canada geese is closed. For brant, the Tribe proposes a season from November 1, 2018, to February 15, 2019, with a daily bag limit of two. The possession limit is twice the daily bag limit.
        For mourning doves, band-tailed pigeon, and snipe, the Tribe requests a season from September 16, 2018, to February 28, 2019, with a daily bag limit of 10, 2, and 8, respectively. The possession limit is twice the daily bag limit.
        All Tribal hunters authorized to hunt migratory birds are required to obtain a tribal hunting permit from the Skokomish Tribe pursuant to tribal law. Hunting hours would be from one-half hour before sunrise to sunset. Only steel, tungsten-iron, tungsten-polymer, tungsten-matrix, and tin shot are allowed for hunting waterfowl. It is unlawful to use or possess lead shot while hunting waterfowl.
        The Tribe anticipates harvest to be fewer than 150 birds. The Skokomish Public Safety Office enforcement officers have the authority to enforce these migratory bird hunting regulations.
        We propose to approve the Skokomish Tribe's 2018-19 migratory bird hunting season.
        (u) Spokane Tribe of Indians, Spokane Indian Reservation, Wellpinit, Washington (Tribal Members Only)
        The Spokane Tribe of Indians wishes to establish waterfowl seasons on their reservation for its membership to access as an additional resource. An established waterfowl season on the reservation will allow access to a resource for members to continue practicing a subsistence lifestyle.

        The Spokane Indian Reservation is located in northeastern Washington State. The reservation comprises approximately 157,000 acres. The boundaries of the Reservation are the Columbia River to the west, the Spokane River to the south (now Lake Roosevelt), Tshimikn Creek to the east, and the 48th Parallel as the north boundary. Tribal membership comprises approximately 2,300 enrolled Spokane Tribal Members.
        These proposed regulations would allow Tribal Members, spouses of Spokane Tribal Members, and first-generation descendants of a Spokane Tribal Member with a tribal permit and Federal Migratory Bird Hunting and Conservation Stamp an opportunity to utilize the reservation and ceded lands for waterfowl hunting. These regulations would also benefit tribal membership through access to this resource throughout Spokane Tribal ceded lands in eastern Washington. By Spokane Tribal Referendum, spouses of Spokane Tribal Members and children of Spokane Tribal Members not enrolled are allowed to harvest game animals within the Spokane Indian Reservation with the issuance of hunting permits.
        The Tribe requests to establish duck seasons that would run from September 2, 2018, through January 31, 2019. The tribe is requesting the daily bag limit for ducks to be consistent with final Federal frameworks. The possession limit is twice the daily bag limit.
        The Tribe proposes a season on geese starting September 2, 2018, and ending on January 31, 2019. The tribe is requesting the daily bag limit for geese to be consistent with final Federal frameworks. The possession limit is twice the daily bag limit.
        Based on the quantity of requests the Spokane Tribe of Indians has received, the tribe anticipates harvest levels for the 2018-19 season for both ducks and geese to be fewer than 100 total birds, with goose harvest at fewer than 50. Hunter success will be monitored through mandatory harvest reports returned within 30 days of the season closure.
        We propose to approve the Spokane Tribe's requested 2018-19 special migratory bird hunting regulations.
        (v) Squaxin Island Tribe, Squaxin Island Reservation, Shelton, Washington (Tribal Members Only)
        The Squaxin Island Tribe of Washington and the Service have cooperated since 1995, to establish special tribal migratory bird hunting regulations. These special regulations apply to tribal members on the Squaxin Island Reservation, located in western Washington near Olympia, and all lands within the traditional hunting grounds of the Squaxin Island Tribe.
        For the 2018-19 season, we have yet to hear from the Squaxin Island Tribe. The Tribe usually requests to establish duck and coot seasons that would run from September 1, 2018, through January 15, 2019. The daily bag limit for ducks would be five per day and could include only one canvasback. The season on harlequin ducks is closed. For coots, the daily bag limit is 25. For snipe, the Tribe usually proposes that the season start on September 15, 2018, and end on January 15, 2019. The daily bag limit for snipe would be eight. For band-tailed pigeon, the Tribe usually proposes that the season start on September 1 and end on December 31, 2018. The daily bag limit would be five. The possession limit would be twice the daily bag limit.
        The Tribe usually proposes a season on geese starting September 15, 2018, and ending on January 15, 2019. The daily bag limit for geese would be four, including no more than two snow geese. The season on Aleutian and cackling Canada geese would be closed. For brant, the Tribe usually proposes that the season start on September 1 and end on December 31, 2018. The daily bag limit for brant would be two. The possession limit would be twice the daily bag limit.
        We propose to approve the Tribe's 2018-19 special migratory bird hunting regulations, upon receipt of their proposal.
        (w) Stillaguamish Tribe of Indians, Arlington, Washington (Tribal Members Only)

        The Stillaguamish Tribe of Indians and the Service have cooperated to establish special regulations for migratory game birds since 2001. For the 2018-19 season, the Tribe requests regulations to hunt all open and unclaimed lands under the Treaty of Point Elliott of January 22, 1855, including their main hunting grounds around Camano Island, Skagit Flats, and Port Susan to the border of the Tulalip Tribes Reservation. Ceded lands are located in Whatcom, Skagit, Snohomish, and Kings Counties, and a portion of Pierce County, Washington. The Stillaguamish Tribe of Indians is a federally recognized Tribe and reserves the Treaty Right to hunt (U.S. v. Washington).
        The Tribe proposes their duck (including mergansers and coot) and goose seasons run from October 1, 2018, to March 10, 2019. The daily bag limit on ducks (including sea ducks and mergansers) is 10. The daily bag limit for coot is 25. For geese, the daily bag limit is six. The season on brant is closed. Possession limits are totals of these three daily bag limits.
        The Tribe proposes the snipe seasons run from October 1, 2018, to January 31, 2019. The daily bag limit for snipe is 10. Possession limits are three times the daily bag limit.
        Harvest is regulated by a punch card system. Tribal members hunting on lands under this proposal will observe all basic Federal migratory bird hunting regulations found in 50 CFR part 20, which will be enforced by the Stillaguamish Tribal law enforcement. Tribal members are required to use steel shot or a nontoxic shot as required by Federal regulations.
        The Tribe anticipates a total harvest of 200 ducks, 100 geese, 50 mergansers, 100 coots, and 100 snipe. Anticipated harvest needs include subsistence and ceremonial needs. Certain species may be closed to hunting for conservation purposes, and consideration for the needs of certain species will be addressed.
        The Service proposes to approve the Stillaguamish Tribe's request for 2018-19 special migratory bird hunting regulations.
        (x) Swinomish Indian Tribal Community, LaConner, Washington (Tribal Members Only)
        In 1996, the Service and the Swinomish Indian Tribal Community began cooperating to establish special regulations for migratory bird hunting. The Swinomish Indian Tribal Community is a federally recognized Indian Tribe consisting of the Swinomish, Lower Skagit, Samish, and Kikialous. The Swinomish Reservation was established by the Treaty of Point Elliott of January 22, 1855, and lies in the Puget Sound area north of Seattle, Washington.
        For the 2018-19 season, the Tribal Community requests to establish a migratory bird hunting season on all areas that are open and unclaimed and consistent with the meaning of the treaty. The Tribe proposes their duck (including mergansers and coot) and goose seasons run from September 1, 2018, to March 9, 2019. The daily bag limit on ducks is 20. The daily bag limit for coot is 25. For geese, the daily bag limit is 10. The season on brant runs from September 1, 2018, to March 9, 2019. The daily bag limit is 5.

        The Tribe proposes the snipe season run from September 1, 2018, to March 9, 2019. The daily bag limit for snipe is 15. The Tribe proposes the mourning dove season run from September 1, 2018, to March 9, 2019. The daily bag limit for mourning dove is 15. The Tribe proposes the band-tailed pigeon season run from September 1, 2018, to March 9, 2019. The daily bag limit for band-tailed pigeon is three. The Swinomish Indian Tribal Community requests to have no possession limits.
        The Community anticipates that the regulations will result in the harvest of approximately 600 ducks and 200 geese. The Swinomish utilize a report card and permit system to monitor harvest and will implement steps to limit harvest where conservation is needed. All tribal regulations will be enforced by tribal fish and game officers.
        We propose to approve these 2018-19 special migratory bird hunting regulations.
        (y) The Tulalip Tribes of Washington, Tulalip Indian Reservation, Marysville, Washington (Tribal Members Only)
        The Tulalip Tribes are the successors in interest to the Tribes and bands signatory to the Treaty of Point Elliott of January 22, 1855. The Tulalip Tribes' government is located on the Tulalip Indian Reservation just north of the City of Everett in Snohomish County, Washington. The Tribes or individual tribal members own all of the land on the reservation, and they have full wildlife management authority. All lands within the boundaries of the Tulalip Tribes Reservation are closed to nonmember hunting unless opened by Tulalip Tribal regulations.
        For ducks, mergansers, coot, and snipe, the Tribe proposes seasons for tribal members from September 1, 2018, through February 28, 2019. Daily bag and possession limits would be 15 and 30 ducks, respectively, except that for blue-winged teal, canvasback, harlequin, pintail, and wood duck, the bag and possession limits would be the same as those established in accordance with final Federal frameworks. For coot, daily bag and possession limits are 25 and 50, respectively, and for snipe 8 and 16, respectively. Ceremonial hunting may be authorized by the Department of Natural Resources at any time upon application of a qualified tribal member. Such a hunt must have a bag limit designed to limit harvest only to those birds necessary to provide for the ceremony.
        For geese, tribal members propose a season from September 1, 2018, through February 28, 2019. The goose daily bag and possession limits would be 10 and 20, respectively, except that the bag limits for brant, cackling Canada geese, and dusky Canada geese would be those established in accordance with final Federal frameworks.
        All hunters on Tulalip Tribal lands are required to adhere to shooting hour regulations set at one-half hour before sunrise to sunset, special tribal permit requirements, and a number of other tribal regulations enforced by the Tribe. Each nontribal hunter 16 years of age and older hunting pursuant to Tulalip Tribes' Ordinance No. 67 must possess a valid Federal Migratory Bird Hunting and Conservation Stamp and a valid State of Washington Migratory Waterfowl Stamp. Each hunter must validate stamps by signing across the face.
        Although the season length requested by the Tulalip Tribes appears to be quite liberal, harvest information indicates a total take by tribal and nontribal hunters of fewer than 1,000 ducks and 500 geese annually.
        We propose to approve the Tulalip Tribe's request for 2018-19 special migratory bird hunting regulations.
        (z) Upper Skagit Indian Tribe, Sedro Woolley, Washington (Tribal Members Only)
        The Upper Skagit Indian Tribe and the Service have cooperated to establish special regulations for migratory game birds since 2001. The Tribe has jurisdiction over lands within Skagit, Island, and Whatcom Counties, Washington. The Tribe issues tribal hunters a harvest report card that will be shared with the State of Washington.
        For the 2018-19 season, the Tribe requests a duck season starting October 1, 2018, and ending February 28, 2019. The Tribe proposes a daily bag limit of 15 with a possession limit of 20. The Tribe requests a coot season starting October 1, 2018, and ending February 15, 2019. The coot daily bag limit is 20 with a possession limit of 30.
        The Tribe proposes a goose season from October 1, 2018, to February 28, 2019, with a daily bag limit of 7 geese and a possession limit of 10. For brant, the Tribe proposes a season from November 1 to November 10, 2018, with a daily bag and possession limit of 2.
        The Tribe proposes a mourning dove season between September 1 and December 31, 2018, with a daily bag limit of 12 and possession limit of 15.
        The anticipated migratory bird harvest under this proposal would be 100 ducks, 5 geese, 2 brant, and 10 coots. Tribal members must have the tribal identification and tribal harvest report card on their person to hunt. Tribal members hunting on the Reservation will observe all basic Federal migratory bird hunting regulations found in 50 CFR part 20, except shooting hours would be 15 minutes before official sunrise to 15 minutes after official sunset.
        We propose to approve the Tribe's 2018-19 special migratory bird hunting regulations.
        (aa) Wampanoag Tribe of Gay Head, Aquinnah, Massachusetts (Tribal Members Only)
        The Wampanoag Tribe of Gay Head is a federally recognized Tribe located on the island of Martha's Vineyard in Massachusetts. The Tribe has approximately 560 acres of land, which it manages for wildlife through its natural resources department. The Tribe also enforces its own wildlife laws and regulations through the natural resources department.
        The Tribe proposes a duck season of October 8, 2018, through February 16, 2019. The Tribe proposes a daily bag limit of eight birds, which could include no more than four hen mallards, four mottled ducks, one fulvous whistling duck, four mergansers, three scaup, two hooded mergansers, three wood ducks, one canvasback, two redheads, two pintail, and four of all other species not listed. The season for harlequin ducks is closed. The Tribe proposes a teal (green-winged and blue) season of October 8, 2018, through February 16, 2019. A daily bag limit of 10 teal would be in addition to the daily bag limit for ducks.
        For sea ducks, the Tribe proposes a season between October 1, 2018, and February 16, 2019, with a daily bag limit of seven, which could include no more than one hen eider and four of any one species unless otherwise noted above.
        For Canada geese, the Tribe requests a season between September 3 and September 15, 2018, and between October 22, 2018, and February 16, 2019, with a daily bag limit of eight Canada geese. For snow geese, the tribe requests a season between September 3 and September 13, 2018, and between November 19, 2018, and February 16, 2019, with a daily bag limit of 15 snow geese.
        For woodcock, the Tribe proposes a season between October 8 and November 24, 2018, with a daily bag limit of three. For sora and Virginia rails, the Tribe usually requests a season of September 3, 2018, through November 3, 2018, with a daily bag limit of 5 sora and 10 Virginia rails. For snipe, the Tribe usually requests a season of September 3, 2018, through December 8, 2018, with a daily bag limit of eight.

        Prior to 2012, the Tribe had 22 registered tribal hunters and estimates harvest to be no more than 15 geese, 25 mallards, 25 teal, 50 black ducks, and 50 of all other species combined. Tribal members hunting on the Reservation will observe all basic Federal migratory bird hunting regulations found in 50 CFR part 20. The Tribe requires hunters to register with the Harvest Information Program.
        We propose to approve the Tribe's 2018-19 special migratory bird hunting regulations.
        (bb) White Earth Band of Ojibwe, White Earth, Minnesota (Tribal Members Only)
        The White Earth Band of Ojibwe is a federally recognized tribe located in northwest Minnesota and encompasses all of Mahnomen County and parts of Becker and Clearwater Counties. The reservation employs conservation officers to enforce migratory bird regulations. The Tribe and the Service first cooperated to establish special tribal regulations in 1999.
        For the 2018-19 migratory bird hunting season, the White Earth Band of Ojibwe requests a duck season to start September 8 and end December 16, 2018. For ducks, they request a daily bag limit of 10, including no more than 2 hen mallards, 2 pintail, and 2 canvasback. For mergansers, the Tribe proposes the season to start September 8 and end December 16, 2018. The merganser daily bag limit would be five, with no more than two hooded mergansers. For geese, the Tribe proposes an early season from September 1 through September 21, 2018, and a late season from September 22 through December 16, 2018. The early season daily bag limit is 10 geese, and the late season daily bag limit is 5 geese.
        For coots, the Tribe proposes a September 1 through November 30, 2018, season with daily bag limits of 20 coots. For snipe, woodcock, rail, and mourning dove, the Tribe proposes a September 1 through November 30, 2018, season with daily bag limits of 10, 10, 25, and 25 respectively. Shooting hours are one-half hour before sunrise to one-half hour after sunset. Nontoxic shot is required.
        Based on past harvest surveys, the Tribe anticipates harvest of 1,000 to 2,000 Canada geese and 1,000 to 1,500 ducks. The White Earth Reservation Tribal Council employs four full-time conservation officers to enforce migratory bird regulations.
        We propose to approve the Tribe's 2018-19 special migratory bird hunting regulations.
        (cc) White Mountain Apache Tribe, Fort Apache Indian Reservation, Whiteriver, Arizona (Tribal Members and Nontribal Hunters)
        The White Mountain Apache Tribe owns all reservation lands, and the Tribe has recognized full wildlife management authority.
        The hunting zone for waterfowl is restricted and is described as: The length of the Black River west of the Bonito Creek and Black River confluence and the entire length of the Salt River forming the southern boundary of the reservation; the White River, extending from the Canyon Day Stockman Station to the Salt River; and all stock ponds located within Wildlife Management Units 4, 5, 6, and 7. Tanks located below the Mogollon Rim, within Wildlife Management Units 2 and 3, will be open to waterfowl hunting during the 2018-19 season. The length of the Black River east of the Black River/Bonito Creek confluence is closed to waterfowl hunting. All other waters of the reservation would be closed to waterfowl hunting for the 2018-19 season.
        We have yet to hear from the White Mountain Apache Tribe. For nontribal and tribal hunters, the Tribe usually proposes a continuous duck, coot, merganser, gallinule, and moorhen hunting season, with an opening date of October 14, 2018, and a closing date of January 28, 2019. The season on scaup would usually open November 4, 2018, and end January 28, 2019. The Tribe usually proposes a daily duck (including mergansers) bag limit of seven, which may include no more than two redheads, two pintail, three scaup (when open), seven mallards (including no more than two hen mallards), and two canvasback. The daily bag limit for coots, gallinules, and moorhens would be 25, singly or in the aggregate.
        For geese, the Tribe usually proposes a season from October 14, 2018, through January 28, 2019. Hunting would be limited to Canada geese, and the daily bag limit would be three.
        Season dates for band-tailed pigeons and mourning doves would usually start September 1 and end September 15, 2018, in Wildlife Management Unit 10 and all areas south of Y-70 and Y-10 in Wildlife Management Unit 7, only. Proposed daily bag limits for band-tailed pigeons and mourning doves would be 3 and 10, respectively.
        Possession limits for the above species are twice the daily bag limits. Shooting hours would be from one-half hour before sunrise to sunset. There would be no open season for sandhill cranes, rails, and snipe on the White Mountain Apache lands under this proposal.
        A number of special regulations apply to tribal and nontribal hunters, which may be obtained from the White Mountain Apache Tribe Game and Fish Department.
        We plan to approve the White Mountain Apache Tribe's requested 2018-19 special migratory bird hunting regulations, upon receipt of their proposal.
        Public Comments
        The Department of the Interior's policy is, whenever possible, to afford the public an opportunity to participate in the rulemaking process. Accordingly, we invite interested persons to submit written comments, suggestions, or recommendations regarding the proposed regulations. Before promulgating final migratory game bird hunting regulations, we will consider all comments we receive. These comments, and any additional information we receive, may lead to final regulations that differ from these proposals.

        You may submit your comments and materials concerning this proposed rule by one of the methods listed in ADDRESSES. We will not accept comments sent by email or fax. We will not consider hand-delivered comments that we do not receive, or mailed comments that are not postmarked, by the date specified in DATES.

        We will post all comments in their entirety—including your personal identifying information—on http://www.regulations.gov. Before including your address, phone number, email address, or other personal identifying information in your comment, you should be aware that your entire comment—including your personal identifying information—may be made publicly available at any time. While you can ask us in your comment to withhold your personal identifying information from public review, we cannot guarantee that we will be able to do so.

        Comments and materials we receive, as well as supporting documentation we used in preparing this proposed rule, will be available for public inspection on http://www.regulations.gov, or by appointment, during normal business hours, at the U.S. Fish and Wildlife Service, Division of Migratory Bird Management, 5275 Leesburg Pike, Falls Church, VA 22041-3803.
        We will consider, but possibly may not respond in detail to, each comment. As in the past, we will summarize all comments we receive during the comment period and respond to them after the closing date in the preamble of a final rule.
        Required Determinations

        Based on our most current data, we are affirming our required determinations made in the August 3 and October 3 proposed rules; for descriptions of our actions to ensure compliance with the following statutes and Executive Orders, see our August 3, 2017, proposed rule (82 FR 36308):
        • National Environmental Policy Act (NEPA) Consideration;
        • Endangered Species Act Consideration;
        • Regulatory Flexibility Act;
        • Small Business Regulatory Enforcement Fairness Act;
        • Paperwork Reduction Act of 1995;
        • Unfunded Mandates Reform Act;
        • Executive Orders 12630, 12866, 12988, 13132, 13175, 13211, 13563, and 13771.
        
          List of Subjects in 50 CFR Part 20
          Exports, Hunting, Imports, Reporting and recordkeeping requirements, Transportation, Wildlife.
        
        
        The rules that eventually will be promulgated for the 2018-19 hunting season are authorized under 16 U.S.C. 703-712 and 16 U.S.C. 742 a-j.
        
          Dated:  May 14, 2018.
          Susan Combs, 
          Senior Advisor to the Secretary, Exercising the Authority of the Assistant Secretary for Fish and Wildlife and Parks.
        
      
      [FR Doc. 2018-10949 Filed 5-22-18; 8:45 am]
       BILLING CODE 4333-15-P
    
  